Motion by the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts, to strike the name of Sol R. Rauch from the roll of attorneys and counselors at law on the ground that he has been disbarred by virtue of a felony conviction. Motion granted. Sol Rauch, admitted to practice by this court on April 2, 1947 under the name Sol R. Rauch, was convicted of a felony (violation of US Code, tit 18, §§ 1341, 1342), knowingly and willfully devising a scheme and artifice to defraud prospective purchasers of rare United States coin portfolios and to obtain money and property from these purchasers by means of false and fraudulent pretenses, representations and promises knowing at the time that they would be false and fraudulent when made, in the United States District Court for the Eastern District of New York on July 7, 1977. The clerk of this court is directed to strike the name of Sol R. Rauch from the roll of attorneys and counselors at law forthwith by reason of said conviction (Matter of Chu, 42 NY2d 490). Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.